EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. Evan Clark, on 07/01/2021.
The application has been amended as follows: 
1. (Currently Amended) A method comprising:
determining one or more surveys, wherein each of the one or more surveys comprise one or more first questions that are associated with a user satisfaction with a service provider of a wireless network or associated with a user preference for wireless network performance;
receiving survey result data based on the one or more surveys; 
receiving measurement data determined based on performance of one or more network tests at each of two or more devices in communication with the wireless network, wherein the performance of the one or more network tests is based on a common window that causes the one or more network tests to be started at each of the two or more devices according to a common starting time;
determining a plurality of ranking profiles for a plurality of user types, wherein:

the first set of ranking profiles indicates, based on the survey result data, a first set of criteria that is to form a basis for determining a first ranking, for the first user type, that indicates performance of the wireless network relative to at least one other wireless network,
the second set of ranking profiles indicates, based on the survey result data, a second set of criteria that is to form a basis for determining a second ranking, for the second user type, that indicates performance of the wireless network relative to the at least one other wireless network,
the first set of criteria indicates one or more first types of measurements, from the measurement data, to analyze as part of determining the first ranking, and 
the second set of criteria indicates one or more second types of measurements, from the measurement data, to analyze as part of determining the second ranking, and
the first set of criteria is different from the second set of criteria; determining, based on the measurement data and at least one of the plurality of ranking profiles, one or more rankings that indicate performance of the wireless network relative to the at least one other wireless network; and
sending, by one or more computing devices, the one or more rankings.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446